[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATED MEMORANDUM OF DECISION
The Court had previously denied the motion to set aside the verdict pointing out that exhibit P-17 had been admitted as a full exhibit. The plaintiffs moved for oral argument on the remaining issues and the Court heard the parties lastly at Bristol on May 9, 1991.
The Court denies the motion to set aside the verdict in all respects after such hearing. The Court, among other grounds, holds the plaintiffs failed to establish the foundation for a Secondino charge concerning one Brandolini.
Accordingly, in all respects the motion to set aside the verdict is denied.
McDONALD, J.